DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/842,270 submitted on May 2nd, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 17th, 2020 and October 15th, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there is a lack of descriptive text legends for Figures 2a and 2b: (see 37 CFR 1.83, CFR 1.84 (5(O)), MPEP § 608.02(e)). It is suggested to provide appropriate labelling for all the embodiments in the figures.
	Fig. 2a: Please provide appropriate labeling and/or descriptive text for all embodiments in the figure; i.e. a base station or evolved node-B (eNB) “15”.
	Fig. 2b: Please provide appropriate labeling and/or descriptive text for all embodiments in the figure; i.e. a mobile, user equipment (UE) or terminal “25”.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Claim Objections
Claim(s) 1-20 are objected to because of the following informalities: 
	Claim 1 recites “cause the apparatus at least to:” in line 5. For clarity and consistency, it is suggested to remove “at least” and rewrite as “cause the apparatus to perform...” 
	Claims 8 and 14 recite a similar limitation. 
	Claim(s) 2-7, 9-13 and 15-20 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the 


Claim(s) 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kung et al. (US 2020/0229198 A1; also see provisional application # 62/791,500) hereinafter “Kung” and provisional ‘500.

Regarding Claim 1,
	Kung discloses an apparatus [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], comprising:
	at least one memory comprising computer program code [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a memory “310” storing program code “312”; also see provisional ‘500, fig(s). A1/A3, a memory “310” storing program code “312”]; 
	at least one processor [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a central processing unit “308” (CPU); also see provisional ‘500, fig(s). A1/A3, a central processing unit “308” (CPU)];
	wherein the at least one memory and the computer program code are configured [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the memory “310” storing program code “312” is further implemented; also see provisional ‘500, fig(s). A1/A3, the memory “310” storing program code “312” is further implemented], with the at least one processor [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, by the central processing unit “308” (CPU) ; also see provisional ‘500, fig(s). A1/A3, by the central processing unit “308” (CPU)], to cause the apparatus at least to [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, for triggering the communication device “300”, network node, or base station (BS) to; also see provisional ‘500, fig(s). A1/A3, triggering the communication device “300”, network node, or base station (BS) to]:
[see fig. 27: Step “2705”, pg. 16, ¶363, lines 1-8; ¶368, lines 1-6, transmit first signaling; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, transmit first signaling], by the apparatus to a user equipment [see fig. 27: Step “2705”, pg. 16, ¶363, lines 1-8; ¶368, lines 1-6, by the network node to a UE; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, by the network node to a UE], of at least one supported sidelink buffer status report format to include different information to be reported for requesting sidelink resource allocation [see fig. 27: Step “2705”, pg. 16, ¶363, lines 1-8; ¶368, lines 1-6, containing mapping between resource allocation mode(s) and attribute(s) of sidelink data or information included in a sidelink buffer status report (SL BSR) by the UE for which attribute(s) are associated with the network scheduling mode; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data or information included in a sidelink buffer status report (SL BSR) by the UE for which attribute(s) are associated with the network scheduling mode]; and
	receive [see pg. 16, ¶363, lines 1-8; ¶369, lines 1-6, receive; also see provisional ‘500, pg. 52, Step “2”, line 1, receive], from the user equipment [see pg. 16, ¶363, lines 1-8; ¶369, lines 1-6, from the UE; also see provisional ‘500, pg. 52, Step “2”, line 1, from the UE], a sidelink buffer status report based on the at least one supported sidelink buffer status report format configured for the user equipment [see pg. 16, ¶363, lines 1-8; ¶369, lines 1-6, a sidelink information including buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with the network scheduling mode; also see provisional ‘500, pg. 52, Step “2”, line 1, a sidelink information including buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with the network scheduling mode].

Regarding Claim 2,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the configuration is provided to the user equipment that requests sidelink mode 1 resource allocation for sidelink communication [see pg. 14, ¶327 lines 1-5, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1); also see provisional ‘500, pg. 48, lines 22-27, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1)].

Regarding Claim 3,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the different information to be reported comprises buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30,                              a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader].

Regarding Claim 4,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the at least one supported sidelink buffer status report format comprises reporting only buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader].

Regarding Claim 5,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the configuration is transmitted using dedicated signaling [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station].

Regarding Claim 6,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the configuration of the at least one supported sidelink buffer status report format is associated with at least one of cast type [see pg. 21, ¶447 lines 1-7, Different cast types (e.g. broadcast, groupcast and unicast) with different priorities; also see provisional ‘500, pg. 44, lines 23-26, Different cast types (e.g. broadcast, groupcast and unicast) with different priorities].
 
Regarding Claim 7,
	Kung discloses the apparatus according to claim 1 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, network node, or base station (BS) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300”, network node, or base station (BS) in a wireless communication system], wherein the configuration of the at least one supported sidelink buffer status report format comprises rules for the user equipment to determine which sidelink buffer status report format to use when more than one supported sidelink buffer status report format is configured [see pg. 13, ¶304 lines 1-2; ¶306 lines 1-4, two sidelink resource allocation modes are defined for NR-V2X sidelink communication; in Mode 2, the UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources; also see provisional ‘500, pg. 45, mode 2, UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources].

Regarding Claims 8 and 14,
	Kung discloses an apparatus [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, a communication device “300” or user terminal (UE) in a wireless communication system], comprising:
	at least one memory comprising computer program code [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a memory “310” storing program code “312”; also see provisional ‘500, fig(s). A1/A3, a memory “310” storing program code “312”]; 
	at least one processor [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, a central processing unit “308” (CPU); also see provisional ‘500, fig(s). A1/A3, a central processing unit “308” (CPU)];
	wherein the at least one memory and the computer program code are configured [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the memory “310” storing program code “312” is further implemented; also see provisional ‘500, fig(s). A1/A3, the memory “310” storing program code “312” is further implemented], with the at least one processor [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, by the central processing unit “308” (CPU); also see provisional ‘500, fig(s). A1/A3, by the central processing unit “308” (CPU)], to cause the apparatus at least to [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, for triggering the communication device “300”, access or user terminal (UE) to; also see provisional ‘500, fig(s). A1/A3, triggering the communication device “300”, access or user terminal (UE) to]:
	receive a configuration [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, receive first signaling; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, receive first signaling], from a network node [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, from a base station; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, from a base station], of at least one supported sidelink buffer status report format to include different information to be reported for requesting sidelink resource allocation [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, containing mapping between resource allocation mode(s) and attribute(s) of sidelink data or information included in a sidelink buffer status report (SL BSR) of the UE from a base station; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, containing mapping between resource allocation mode(s) and attribute(s) of sidelink data or information included in a sidelink buffer status report (SL BSR) of the UE from a base station]; and 
	transmit [see fig. 26: Step “2610”, pg. 15, ¶360, lines 5-8; ¶363, lines 1-8, perform a sidelink transmission; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, perform a sidelink transmission], to the network node [see fig. 26: Step “2610”, pg. 15, ¶360, lines 5-8; ¶363, lines 1-8, to the base station (BS); also see provisional ‘500, to the base station (BS)], a sidelink buffer status report based on the at least one supported sidelink buffer status report format configured for the apparatus [see fig. 26: Step “2610”, pg. 15, ¶360, lines 5-8; ¶363, lines 1-8, sidelink data including buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with the network scheduling mode; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, sidelink data including buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with the network scheduling mode].

Regarding Claim 9,	
	Kung discloses the method according to claim 8 [see fig. 26, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, a method of receiving sidelink data; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a method of receiving sidelink data], wherein the configuration is received by the user equipment that requests sidelink mode 1 resource allocation for sidelink communication [see pg. 14, ¶327 lines 1-5, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1); also see provisional ‘500, pg. 48, lines 22-27, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1)].

Regarding Claim 10,	
	Kung discloses the method according to claim 8 [see fig. 26, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, a method of receiving sidelink data; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a method of receiving sidelink data], wherein the different information to be reported comprises buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader] .

Regarding Claim 11,
	Kung discloses the method according to claim 8 [see fig. 26, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, a method of receiving sidelink data; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a method of receiving sidelink data], wherein the at least one supported sidelink buffer status report format comprises reporting only buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30,                              a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader].

Regarding Claim 12,
	Kung discloses the method according to claim 8 [see fig. 26, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, a method of receiving sidelink data; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a method of receiving sidelink data], wherein the configuration is received over [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station].

Regarding Claim 13,
	Kung discloses the method according to claim 8 [see fig. 26, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, a method of receiving sidelink data; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, a method of receiving sidelink data], wherein the configuration of the at least one supported sidelink buffer status report format further comprises rules for the user equipment to determine which sidelink buffer status report format to use [see pg. 13, ¶304 lines 1-2; ¶306 lines 1-4, two sidelink resource allocation modes are defined for NR-V2X sidelink communication; in Mode 2, the UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources; also see provisional ‘500, pg. 45, mode 2, UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources].
 
Regarding Claim 15,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the configuration is received by the apparatus that requests sidelink mode 1 resource allocation for sidelink [see pg. 14, ¶327 lines 1-5, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1); also see provisional ‘500, pg. 48, lines 22-27, the UE reports available amount (buffer status) of the sidelink data via a sidelink Buffer Status Report (BSR) if the sidelink data is configured to be able to be transmitted via resources scheduled by the base station (resource allocation mode 1)].

Regarding Claim 16,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the different information to be reported comprises at least one of buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30,                              a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader].

Regarding Claim 17,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the at least one supported sidelink buffer status report format comprises reporting only buffer size [see pg. 10, ¶261 lines 1-4, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader; also see provisional ‘500, pg. 30, lines 28-30, a size of a Sidelink BSR containing buffer status for all LCGs having data available for transmission plus its subheader].

Regarding Claim 18,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the configuration is received over dedicated signaling [see fig. 26: Step “2605”, pg. 15, ¶360, lines 1-5; ¶363, lines 1-8, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station; also see provisional ‘500, pg. 52, Step “1”, lines 1-3, the UE receives a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station].

Regarding Claim 19,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the configuration of the at least one supported sidelink buffer status report format further comprises rules for the apparatus to determine which sidelink buffer status report format to use [see pg. 13, ¶304 lines 1-2; ¶306 lines 1-4, two sidelink resource allocation modes are defined for NR-V2X sidelink communication; in Mode 2, the UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources; also see provisional ‘500, pg. 45, mode 2, UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources].

Regarding Claim 20,
	Kung discloses the apparatus according to claim 14 [see fig(s). 1 & 3, pg. 3, ¶66 lines 1-22, the communication device “300”, access or user terminal (UE) in a wireless communication system; also see provisional ‘500, fig(s). A1/A3, the communication device “300” or user terminal (UE) in a wireless communication system], wherein the configuration of the at least one supported sidelink buffer status report format further comprises rules for the apparatus to determine whether buffer size or amount of resources is to be included in the sidelink buffer status report [see pg. 13, ¶304 lines 1-2; ¶306 lines 1-4, two sidelink resource allocation modes are defined for NR-V2X sidelink communication; in Mode 2, the UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources; also see provisional ‘500, pg. 45, mode 2, UE determines (i.e. base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
United States Patent Publication: Baghel et al. (US 2017/0006622 A1); See fig. 5: Steps: “512” & “514”, fig. 6: Steps: “606” & “616”; pgs. 9-10, ¶66, ¶67, ¶70 & ¶75.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469